Citation Nr: 0518716	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a breathing 
disability and extreme fatigue, claimed as due to exposure to 
asbestos.

2.  Entitlement to service connection for a disability due to 
exposure to Agent Orange (herbicides).

3.  Entitlement to service connection for neurological 
disability.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous condition 
other than PTSD, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.L., MSW, LSW


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The record indicates that the veteran filed a claim for 
service connection for a nervous condition in April 1972.  In 
June 2003, the veteran asked that his claim for a nervous 
condition be reopened and that he be considered for service 
connection for PTSD.  The RO considered the claim for PTSD as 
a part of the claim for a nervous condition and therefore 
requiring new and material evidence to reopen.  However, the 
Board believes that the claim is an original claim since 
there are separate diagnostic codes for PTSD and anxiety.  
Therefore, the veteran's claim for PTSD will be considered as 
an original claim and not a claim to reopen under new and 
material evidence.

During the veteran's March 2005 Travel Board hearing he 
raised the issue of entitlement to service connection for dog 
attack injury residuals.  This matter is hereby referred to 
the RO for appropriate action.

The issue of service connection for a nervous condition other 
than PTSD, to include depression and anxiety is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A disability manifested by trouble breathing and extreme 
fatigue is not shown by competent medical evidence to have a 
nexus or relationship to service, to include exposure to 
asbestos.

2.  The evidence preponderates against a finding that the 
veteran incurred a skin or inner ear disability during active 
service, including as a result of exposure to Agent Orange.

3.  Neurological disability is not shown by the evidence of 
record.

4.  The veteran has a diagnosis of PTSD, and the record 
includes credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which the 
diagnosis of PTSD is based.

5.  A July 1972 RO decision denied the appellant's claim of 
entitlement to service connection for a nervous condition.

6.  Evidence received since the July 1972 RO decision is so 
significant that it must be considered to fairly decide the 
appellant's claim of entitlement to service connection for a 
nervous condition to include depression and anxiety.




CONCLUSIONS OF LAW

1.  Breathing trouble and extreme fatigue, claimed as 
residuals of exposure to asbestos, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2003); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  A skin or inner ear disability was not incurred in or 
aggravated by service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2004).

3.  Neurological disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

4.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).

5.  The July 1972 decision that denied entitlement to service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105(c) (West 2002).

6.  Evidence received since the 1972 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a nervous condition to include 
depression and anxiety has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated in June 2003, the RO notified the appellant 
of the information and evidence not of record that was 
needed, the information and evidence that the VA would seek 
to provide, the information and evidence the appellant was to 
provide, and requested any additional evidence the appellant 
had that pertained to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received the 
veteran's claims to include his claim to reopen under new and 
material evidence.  The letter informed the appellant of what 
the evidence must show to establish entitlement to the 
benefits he wanted.  

The appellant was informed that he had a year from the date 
of the letter to submit information.  The appellant was told 
of what information/evidence that had already been received.  
He was informed if there were more records to complete the 
enclosed VA Form 21-4142s, that VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which might include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the June 2003 letter was sent, a rating decision was 
issued in August 2003 followed by a statement of the case in 
March 2004.  A supplemental statement of the case was issued 
in April 2004.  The veteran was afforded the opportunity to 
testify at a March 2005 Travel Board hearing.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.  The RO has essentially met the requirements of 
the VCAA and there would be no benefit in delaying a final 
decision any further except with regard to the psychiatric 
disorder question.

II.  Service connection

The issues involve claims for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).






A.  A disability manifested by trouble breathing and extreme 
fatigue

Background

Service medical records are negative for complaints, 
treatment, or diagnoses of breathing problems or extreme 
fatigue.  The veteran's duties were as a sentry dog security 
guard and military policeman.  His DD 214 notes schools or 
courses attended as military police and sentry dog handler.  
On his January 1967 Report of Medical History at the time of 
separation, the veteran did not indicate that he had problems 
with breathing or extreme fatigue.  The examination at that 
time noted normal clinical evaluation of the lungs.

VA outpatient treatment records dated April to July 2003 
indicate that the veteran reported chronic fatigue.  It was 
noted that the veteran's outside psychiatrist prescribed 
Zoloft that helped treat his depression; however, it caused 
some "mental numbness".  It was noted that the veteran's 
problem was that he was also taking Valium for several years 
and this could be contributing to his chronic fatigue.  

On his Vet Center Intake Form dated in April 2003, the 
veteran reported that after boot camp he went to fireman's 
school where he was exposed to asbestos.  

At his Travel Board hearing in March 2005, the veteran 
testified that when he was a fireman he had to shovel coal in 
the furnaces and keep the room clean, i.e., keep the coal 
dust off the pipes and the pipes were covered with asbestos.  
He also indicated that the big boiler was covered by 
asbestos.  The veteran testified that while in basic training 
he came down with a severe case of tonsillitis.  The veteran 
indicated that a doctor told him he had TB and a VA doctor 
told him that lung x-rays were clear.  He testified that he 
had problems walking up stairs.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for trouble breathing and 
extreme fatigue, claimed as due to exposure to asbestos.  The 
veteran's service medical records are negative as to any 
complaints or findings pertaining to trouble breathing or 
fatigue.  The veteran's DD 214 does not indicate that the 
veteran worked a fireman, or that his duties entailed working 
around coal burning furnaces that needed to be stoked.  The 
veteran's duties were a sentry dog handler/security guard and 
military policeman.  There is no evidence that he was exposed 
to asbestos, or performed duties known to be associated with 
exposure to asbestos.  

The veteran's VA records show complaints of fatigue and his 
records noted that his fatigue might be due to long term 
treatment with Valium.  There is no medical evidence that the 
veteran has been diagnosed with a breathing disability or 
chronic fatigue that is asbestos related.  There is no 
evidence of a diagnosis of a lung or breathing disability or 
fatigue associated with asbestos exposure.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As noted above, the veteran asserts that he is entitled to 
service connection for disabilities as a result of exposure 
to asbestos; however, there is no medical evidence of record 
which establishes that the veteran currently has these 
disabilities.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities associated with asbestos 
exposure, as defined by governing law, the claim must be 
denied.





B.  A disability due to exposure to Agent Orange 
(herbicides).

Background

Service records indicate that the veteran served in the 
Republic of Vietnam.  Service medical records show no 
complaints or findings of a skin condition or inner ear 
problem.

VA outpatient treatment records dated April to July 2003 
indicate that in June 2003 the veteran reported that he had 
an "attack" a couple of years ago when his blood pressure 
was elevated.  CT scans were negative.  He indicated that he 
was told that he might have vertigo and he was given Valium 
for this.  He reported that if he tried to walk with one foot 
in front of the other he would fall to one side.  He 
indicated he would fall up the stairs at home.

The veteran seeks service connection for Agent Orange 
poisoning.  In his March 2005 Travel Board hearing, the 
veteran testified that he had some type of inner ear disease 
and he got rashes everywhere.  He indicated that he had 7 or 
8 growths taken off from his neck, side of his head, and 
arms; all of which have been noncancerous.  He testified that 
he did not have any diagnosis of diabetes or any of the 
cancers which are related to Agent Orange exposure.  The 
veteran indicated that he drank out of a river in an area 
that was sprayed with Agent Orange.  

Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
bilateral skin disorder of his feet by presenting evidence 
which shows that it was at least as likely as not that the 
disease was caused by in-service exposure to Agent Orange.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303(d); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service. 38 C.F.R. § 
3.307(a)(6) (2004).  Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Among the specified 
disorders is multiple myeloma, which may manifest to a 
compensable degree at any time subsequent to qualifying 
military service.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

After reviewing the totality of the record, the Board finds 
no evidence that any current inner ear problem or 
rash/growths began during active military service.  The 
veteran's service medical records are negative for any 
diagnosis involving an inner ear disability, rashes, or 
removal of growths.  Additionally, no medical expert has 
suggested any inner ear problem, rashes, or growths were 
incurred during military service.  In the absence of any 
evidence that the above disabilities began during military 
service, service connection must be denied.

Lastly, the Board notes that the veteran has alleged that his 
inner ear problem, rashes, and noncancerous growths are the 
result of Agent Orange exposure. However, these are not among 
the disabilities presumed to result from Agent Orange 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  While the veteran is not prohibited 
from presenting medical evidence establishing a nexus between 
his herbicide exposure and these alleged disabilities, he has 
not done so in the present case.  See Combee, supra.  In the 
absence of any medical evidence connecting these disabilities 
to Agent Orange exposure, service connection must be denied.

In conclusion, the preponderance of the evidence is against 
the award of service connection for an inner ear disability, 
rashes, and noncancerous growths, as such disabilities have 
not been shown to have been incurred during military service, 
or within a year thereafter.  The veteran has also failed to 
present evidence indicating such disabilities are due to or 
the result of Agent Orange exposure.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

C.  Neurological disability

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of neurological damage.  The 
veteran's January 1967 separation examination indicates 
normal neurologic clinical evaluation. 

VA outpatient treatment records dated April to July 2003 
indicate that in June 2003 the veteran reported that he had 
an "attack" a couple of years ago when his blood pressure 
was elevated.  CT scans were negative.  He indicated that he 
was told that he might have vertigo and was given Valium for 
this.  He reported that if he tried to walk with one foot in 
front of the other he falls to one side.  He indicated he 
falls up the stairs at home.

At his March 2005 Travel Board hearing, the veteran testified 
that he was being treated for dizziness.  He indicated that 
he was given Valium for his dizziness and also indicated that 
he had tremors now and then.  He indicated that he had 
problems going up stairs.  He testified that while in the 
service in Omaha he was involved in a motor vehicle accident 
and received a bump on his head.  He also noted that while he 
was in Vietnam the Viet Cong would put oil on the road and 
while in a truck he spun out of control and hit a tree stump 
and flew over an embankment.  He testified that he was 
knocked unconscious.  The veteran explained that there were 
no records or reports because he was threatened to be court 
martialed for wrecking the truck.  The MPs did not make out a 
report because there was a jeep wrecked on the other side and 
there was a captain there and his driver broke his arm.  The 
veteran further indicated that he had problems with his 
vision.  He testified that he had had many tests, but nothing 
was found.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against the claim 
of entitlement to service connection for neurological damage.  
Service medical records are negative for complaints, 
treatment, or diagnosis of neurological damage.  In addition, 
there is no evidence of treatment for a motor vehicle 
accident or jeep accident in which the veteran alleges that 
he was knocked unconscious.

There is no medical evidence that the veteran currently has 
neurological damage.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992). In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for neurologic damage; however, there is 
no medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.





D.  PTSD

Background

The veteran's service personnel records indicate that he 
worked as a military policeman and sentry dog handler.  The 
veteran's DD 214 shows that he was awarded the Vietnam 
Service Medal (VSM), the Vietnam Campaign Medal (VCM), and 
the National Defense Service Medal (NDSM).  

Service medical records show that while stationed in San 
Antonio, Texas, the veteran was seen in August 1964 for a 
small laceration of the left hand.  A superficial laceration 
of the hand was noted, and it did not require closure.  It 
was cleaned and bandaged and the veteran was given a tetanus 
shot.  The sentry dog was noted as the attacker.  The veteran 
was seen for a check of his dog bite and it was noted that it 
was healing well.  

While stationed in Nebraska in October 1964 the veteran was 
seen for a dog bite to the left forearm.  He was given a 
Phisohex wash and a tetanus shot.  The veteran returned again 
that same month with new dog bites on both hands.  Deep 
puncture wounds were noted on the right MIP joint and the 
index finger was swollen.  The veteran returned for a follow 
up visit and it was noted that the bite residuals were 
looking good.  The veteran reported some pain with flexion of 
the index finger with swelling.  

In April 1965, the veteran was seen for treatment after his 
sentry dog bit him during training.  The wound description 
indicated multiple scratches and minor lacerations about the 
left wrist and back of left hand.  The veteran was given a 
tetanus shot and instructed to use Phisohex soaks.  

During a psychiatric evaluation dated in March 1966, the 
veteran reported that he had a psychiatric evaluation when he 
was 16 years old and was told he had normal intelligence but 
was not aware of any other diagnosis.  

The examination showed no indication of psychosis, neurosis, 
or organic brain disease.  His intelligence seemed low 
normal.  It was noted that he showed no indication of any 
goal formation, or depth of personality normally expected in 
a male of his age.  He had little personal insight.  The 
diagnosis was immature personality.  It was recommended that 
the veteran be administratively discharged.

At his May 1972 VA examination, the veteran reported being 
treated for sentry dog bites while in service and saw a 
psychiatrist in El Paso and Vietnam for his nervousness and 
alcoholism.  He indicated that he was in group therapy at the 
free clinic.  It was noted that the veteran showed signs and 
symptoms of mild anxiety reaction and was, from the 
neuropsychiatric standpoint, only minimally disabled.

A VA Form 10-7131, showed a VA Hospital admission in July 
1972 with an admission diagnosis of alcoholic addiction.

A VA Problem List, VA Form 10-1415, indicated in October 
1990, probable PTSD related to Vietnam and alcohol abuse 
probable Vietnam related. 

VA outpatient treatment records dated April 2003 to July 2003 
noted a history of PTSD.  In June 2003 it was noted that the 
veteran had a history of anxiety disorder and was referred by 
a Vet Center counselor.  It was noted that an outside 
physician had diagnosed the veteran with PTSD.  

The veteran reported he had nightmares about going through 
bombed out buildings.  He indicated that it was like the time 
that he was in Vietnam.  He indicated that he was a dog 
handler and walked the perimeter alone.  He reported that he 
almost shot his commanding officer.  The veteran reported 
that he was sent various places as a Military Policeman on a 
barge ship.  He stated that he startled easily and slept with 
3 guns.  It was noted that the veteran had worked for the 
post office as a mail handler for 29 years.  The Axis I 
diagnosis was anxiety disorder NOS, rule out PTSD.

A Vet Center social worker in April 2003 diagnosed PTSD and 
alcohol abuse in remission.  

In his stressor statement dated in August 2003, the veteran 
reported that he was attacked by his dog in dog school while 
on the missile base in Nebraska and indicated he had to go to 
the hospital.  

A statement from R.L., MSW, and LSW, dated in August 2003 
indicated that the veteran had been in treatment since the 
1990s at the Vet Center for PTSD.  October 1990 progress 
notes were included with the statement.  The progress notes 
indicated that the veteran complained about cycles of anger, 
depression, and substance abuse.  He indicated he could not 
relax and it was noted that the veteran was hyperalert during 
the session.  

A lay statement dated December 2003 from L.A.G.M. indicated 
that she had known the veteran since she was a child.  She 
described the veteran as a man of character, strength, and 
integrity.  She indicated that the veteran was a friend of 
the family and had spent time at her family's house when she 
was growing up.  She remembered that he used to spend the 
night at their house when he drank excessively.  She reported 
that he used to sleep with his gun next to him, have 
nightmares, and sleep walk.  She felt that he was not treated 
properly and was not provided appropriate counseling. She 
stated that he did not discuss his war experiences.  

A letter from M.D., a retired registered nurse, dated in 
March 2005 indicated that when the veteran was admitted to 
Woodruff Hospital she was the head nurse at the time and told 
the veteran's doctor that she was the veteran's friend.  She 
indicated that the doctor told her that he did not think that 
the veteran was a "true alcoholic" but was "self 
medicating" to cover psychosis and hallucinations.

A statement from the veteran's wife dated in March 2005 
indicated that the veteran's life had been limited by 
emotional difficulties and that getting to work for the last 
30 years was just about all he could do.  She indicated that 
some emotional parts of the veteran had been "broken" by 
his Army service and never properly fixed.  She indicated 
that at times he suffered from flashbacks, but did not 
discuss them.  She stated that one night when he was 
particularly agitated he said he saw Oriental men running 
around in their basement.  

At his March 2005 Travel Board hearing, the veteran testified 
that he first started having problems when he was stationed 
at the missile base and was attacked by his sentry dog.  He 
indicated that he started drinking and he was sent to Offutt 
Air Force Base a couple of times for evaluation because when 
he was sent to Vietnam he was relieved from duty at the time 
as a dog handler.  He indicated that while at Offutt Air 
Force Base he saw a psychiatrist and saw one in Vietnam.  The 
veteran testified that while in Vietnam he guarded ammunition 
dumps.  He indicated that the first night he was in Vietnam 
he was shot at and feared for his life.  The veteran did not 
remember when he was first diagnosed with PTSD.  He stated 
that he was told he had a personality disorder and the PTSD 
did not come out until years later.  The veteran testified 
that he was hospitalized for his drinking and never drank 
until he went into service.  The veteran indicated that he 
worked at the Post Office as a mail handler for 30 years.  He 
stated that while he was sleeping he had three guns with him 
and had nightmares of the dog attack.  He also had nightmares 
of taking on fire in Vietnam.  

The social worker from the Vet Center testified that the 
veteran had trauma from experiences in Vietnam and from the 
dog attack.  She expressed the opinion that the veteran had 
PTSD.

Criteria

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 138 (1997), Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service."'  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d), (f) (2004).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

The evidentiary record in this case is complicated, and there 
are some contradictions concerning the reported stressors.  
However, the service medical records show that the veteran 
was discharged from service due to a personality disorder; 
the veteran was bitten on numerous occasions by his sentry 
dog; and his PTSD diagnosis by a social worker has been 
linked to these dog bites.  As there is a diagnosis of PTSD 
based on a stressor that is corroborated by entries in the 
service medical records, the grant of service connection for 
PTSD is more than reasonably warranted.  The benefit of the 
doubt is resolved in the veteran's favor.

III.  New and material evidence

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001. 
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim to reopen in June 2003.

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated August 2003, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for a nervous 
condition to include PTSD, anxiety, and depression.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claims may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2004).

Service connection for a nervous condition was considered in 
a VA rating decision dated in July 1972.  The veteran was 
denied service connection.  The veteran was notified of the 
decision and of his appellate rights, but he did not appeal.  

The evidence of record at the time of the July 1972 rating 
decision consisted of the following:

Service medical records show that during a psychiatric 
evaluation dated in March 1966, the veteran reported that he 
had a psychiatric evaluation when he was 16 years old and was 
told he had normal intelligence but was not aware of any 
other diagnosis.  

The examination showed no indication of psychosis, neurosis, 
or organic brain disease.  His intelligence seemed low 
normal.  It was noted that he showed no indication of any 
goal formation, or depth of personality normally expected in 
a male of his age.  He had little personal insight.  The 
diagnosis was immature personality.  It was recommended that 
the veteran be administratively discharged.

At his May 1972 VA examination, the veteran reported being 
treated for sentry dog bites while in service and saw a 
psychiatrist in El Paso and Vietnam for his nervousness and 
alcoholism.  He indicated that he was in group therapy at the 
free clinic.  It was noted that the veteran showed signs and 
symptoms of mild anxiety reaction and was, from the 
neuropsychiatric standpoint, only minimally disabled.

The evidence of record after the July 1972 rating decision 
consisted of the following:

VA outpatient treatment records dated April 2003 to July 2003 
show that the veteran was treated for an anxiety disorder.  
It was noted that the veteran had been previously diagnosed 
with PTSD by an outside physician.  The veteran reported 
being on Valium on and off since the 1960s and 1970s.  A July 
2003 entry indicated that the veteran might also have other 
problems not related to the time in Vietnam.  The examiner 
noted that the veteran saw a counselor as a child, even prior 
to going to Vietnam, had a confrontation with superiors, and 
while in Vietnam, was sent for evaluation in Saigon and 
resulted in his being placed on non combatant status.  The 
examiner indicated that the veteran was not a very good 
historian and it was difficult to get specific on certain 
things.  

The letter from the retired nurse cited above in the decision 
dated in March 2005 indicated that when the veteran was 
admitted to Woodruff Hospital she was the head nurse at the 
time and told the veteran's doctor that she was the veteran's 
friend.  She indicated that the doctor told her that he did 
not think that the veteran was a "true alcoholic" but was 
"self medicating" to cover psychosis and hallucinations.

At his March 2005 Travel Board hearing, the veteran testified 
that he was told he had an immature personality and 
personality disorders before his diagnosis of PTSD.  He 
indicated that he had been hospitalized for drinking too 
much.  The veteran testified that his therapist told him he 
was suffering from clinical depression.  

The records, to include the veteran's testimony from a March 
2005 Travel Board hearing and a letter written by a retired 
nurse concerning the veteran's psychiatric condition 
constitute sufficient new and material evidence to reopen the 
veteran's claim for service connection for a nervous 
condition to include depression and anxiety.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for a nervous condition to 
include depression and anxiety.




ORDER

Entitlement to service connection for a breathing disability 
and extreme fatigue due to asbestos exposure is denied.

Entitlement to service connection for a disability due to 
exposure to Agent Orange (herbicides) is denied.

Entitlement to service connection for neurological disability 
is denied.

Entitlement to service connection for PTSD is granted.

New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for a nervous condition to include depression and anxiety.  
The appeal is granted to this extent only.


REMAND

The case is hereby REMANDED in pertinent part to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and etiology of his anxiety 
and depression, to exclude PTSD if 
possible. It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

     A.  Does the veteran have a nervous 
condition to include depression and 
anxiety, to exclude PTSD symptoms?

     B.  If the veteran does, the 
examiner should indicate, if possible, 
whether it is at least as likely as not 
that the disorder is the result of any 
disease or injury in service, to include 
the veteran's diagnosis of a personality 
disorder in service.  In addition, if the 
disorder pre-existed service, was the 
condition aggravated or worsened by 
military service?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


